Case 2:19-cv-00986-FMO-SK Document 31 _ Filed_05
UNITED STATES DISTRICT COURT- CENTRAL DISTRICT OF eS Re Ate neyeeest SbcuUNTEAGE RE TRASAL

 

MARK DALPOGGETTO, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED

Plaintiff(s)

-aqainst-

WIRECARD AG ETAL
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

SIEH CLARK BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOTA
PARTY TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN
THE STATE OF NEW YORK.

That on May 16, 2019 at 01:55 PM at

CIO CT CORPORATION SYSTEM
28 LIBERTY STREET
NEW YORK, NY10005

deponent served the within true copy of the SUMMONS IN A CIVIL ACTION,
COMPLAINT, CIVIL COVER SHEET, NOTICE OF ASSIGNMENT TO JUDGE OLGUIN,
NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM, OSC ECF 9,
RESPONSE TO OSC, ECF 10, OSC, ECF 22, RESPONSE TO OSC, ECF 23, ORDER
GRANTING LEAD, ECF 25, ** on JPMORGAN CHASE BANK, N.A., the
defendantrespondent therein named,

SERVICE - 2664

index #: 2:19-CV-00986-FMO-SK

Date Filed:

AFFIDAVIT OF SERVICE

 

CORPORATION by delivering thereat a true copy of each to SATTIE JAIRAM personally, deponent knew said corporation so served
to be the corporation described in said SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET,
NOTICE OF ASSIGNMENT TO JUDGE OLGUIN, NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM, OSC ECF 9, RESPONSE TO OSC, ECF 10, OSC, ECF 22, RESPONSE TO OSC, ECF 23, ORDER
GRANTING LEAD, ECF 25, ** as said defendant/respondent and knew said individual to be PROCESS CLERK

thereof.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)

FEMALE TAN BLACK 60 5'114 160

** Judge Olguin's Initial Standing Order
Sworn to me on: May 16, 2019 19

morn
CE pa oo . ee

Linda Forman Robin Forman CR —
Notary Public, State of New York Notary Public, State of New York SIEH CLARK
No. 01705031305 No. 01F 06125415 : 2
Qualified in New York County Qualified in New York County License #: 2066971
Commission Expires August 1, 2022 Commission Expires April 18, Docket #: #4119624"

2071
